ORDER

PER CURIAM.
AND NOW, this 25th day of September, 1996, the Application for Clarification of Order Denying Petition for Allowance of Appeal is granted.
None of the petitioner’s claims that counsel provided ineffective assistance, which were raised for the first time in the petition for allowance of appeal, are “previously litigated” for purposes of the Post-Conviction Relief Act, 42 Pa.C.S. § 9544(a)(2), because the denial of allocatur does not constitute a ruling on the merits and the petitioner could not have review of those issues in this Court as a matter of right. Accordingly, the Order entered July 24, 1996, is corrected to read:
The Petition for Allowance of Appeal is denied.